[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-2147

               LUDWIG HAKEN, I AND NAOMI HAKEN,

                         Appellants,

                              v.

                   THE MONEY STORE, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Joseph A. DiClerico, U.S. District Judge]                                                                 

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                  Cyr, Senior Circuit Judge,                                                       
                  and Lynch, Circuit Judge.                                                      

                                         

Ludwig L. Haken, I on brief pro se.                              
Mark G. May and Thornton &amp; Thornton, P.A. on brief for appellee.                                                     

                                         

                         May 7, 1997
                                         

          Per Curiam.  The  district court did not  abuse its                                

discretion   in  dismissing  debtor's   appeal  for  lack  of

prosecution when  debtor failed to  file a brief  within Rule

8009's 15-day limit.   The July 25, 1996 notice  of docketing

and briefing  deadline, which  clearly referenced Rule  8009,

was  not confusing  and  should not  have  misled debtor  had

debtor read Rule  8009.  Debtor's other arguments are outside

the scope of the  present appeal from the August 14, 1996 and

September 19, 1996 orders dismissing for lack of prosecution,

but are, in any event, meritless.

          Affirmed.                              

                             -2-